Name: 97/421/EC: Commission Decision of 24 June 1997 amending Decisions 96/23/EC, 96/98/EC, 96/99/EC, 96/102/EC and 97/32/EC concerning the presentation of supporting and financial documents linked to Community financial contributions for certain animal and public health measures (Only the Danish, French, English and Dutch texts are authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  EU finance;  economic geography;  agricultural activity
 Date Published: 1997-07-08

 Avis juridique important|31997D042197/421/EC: Commission Decision of 24 June 1997 amending Decisions 96/23/EC, 96/98/EC, 96/99/EC, 96/102/EC and 97/32/EC concerning the presentation of supporting and financial documents linked to Community financial contributions for certain animal and public health measures (Only the Danish, French, English and Dutch texts are authentic) (Text with EEA relevance) Official Journal L 179 , 08/07/1997 P. 0007 - 0008COMMISSION DECISION of 24 June 1997 amending Decisions 96/23/EC, 96/98/EC, 96/99/EC, 96/102/EC and 97/32/EC concerning the presentation of supporting and financial documents linked to Community financial contributions for certain animal and public health measures (Only the Danish, French, English and Dutch texts are authentic) (Text with EEA relevance) (97/421/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 94/370/EC (2), and in particular Article 20 and Article 28 (2) thereof,Whereas by Commission Decision 96/23/EC of 20 December 1995 laying down the rules for technical and scientific measures concerning the control of classical swine fever and the financial contributions from the Community (3), measures were taken to examine epidemiological aspects of classical swine fever in Belgium;Whereas by Commission Decision 96/98/EC of 12 January 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for fish diseases (Statens VeterinÃ ¦re Serumlaboratorium, Ã rhus, Denmark) (4) the Community can provide financial assistance to Denmark for the functions and duties to be carried out by the Community Reference Laboratory for fish diseases;Whereas by Commission Decision 96/99/EC of 12 January 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for Avian Influenza (Central Veterinary Laboratory, Addlestone, United Kingdom) (5), the Community can provide financial assistance to the United Kingdom for the functions and duties to be carried out by the Community Reference Laboratory for Avian Influenza;Whereas by Commission Decision 96/102/EC of 12 January 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for Newcastle Disease (Central Veterinary Laboratory, Addlestone, United Kingdom) (6), the Community can provide financial assistance to the United Kingdom for functions and duties to be carried out by the Community Reference Laboratory for Newcastle Disease;Whereas by Commission Decision 97/32/EC of 18 December 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for salmonella (Rijksinstituut voor Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, Netherlands) (7), the Community can provide financial assistance to the Netherlands for the functions and duties to be carried out by the Community Reference Laboratory for salmonella;Whereas for budgetary reasons, the Community financial assistance provided for in Decisions 96/23/EC, 96/98/EC, 96/99/EC, 96/102/EC and 97/32/EC requires presentation of supporting documents; whereas the requirements related to these supporting documents are specified in the said Decisions;Whereas a request has been made for an extended period for the submission of supporting documents;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 5, second indent, of Decision 96/23/EC the word 'March` is replaced by 'July`.Article 2 In Article 4, second indent, of Decision 96/98/EC the word 'March` is replaced by 'July`.Article 3 In Article 4, second indent, of Decision 96/99/EC the word 'March` is replaced by 'July`.Article 4 In Article 4, second indent, of Decision 96/102/EC the word 'March` is replaced by 'July`.Article 5 In Article 4, second indent, of Decision 97/32/EC the word 'March` is replaced by 'July`.Article 6 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 24 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 7, 10. 1. 1996, p. 10.(4) OJ No L 23, 30. 1. 1996, p. 23.(5) OJ No L 23, 30. 1. 1996, p. 24.(6) OJ No L 23, 30. 1. 1996, p. 27.(7) OJ No L 12, 15. 1. 1997, p. 42.